In re Siemens Energy Inc.; —Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 2009-4972; to the Court of Appeal, Third Circuit, No. CW 10-01329.
Granted. Plaintiff is unable to establish the accident was substantially certain to occur as a result of defendant’s conduct. See Reeves v. Structural Preservation Systems, 98-1795 (La.3/12/99), 731 So.2d 208. Accordingly, the judgment of the district court is reversed, and defendant’s motion for summary judgment is granted.
JOHNSON and KNOLL, JJ., would deny.